Per Curiam.

Judgment affirmed. The plaintiff’s action, based on contract for money only, was filed and service had after the defendant was adjudicated a bankrupt and the claim was listed as a debt of the bankrupt. Default judgment was then entered for the plaintiff before the defendant was discharged in the bankruptcy proceeding. The bankrupt did not *407seek to stay the plaintiff’s action pending Ms discharge in bankruptcy. Such failure to seek a stay pending the discharge of the defendant from the obligation to pay said debt does not prevent him from setting up his discharge as a defense to a proceeding seeking to enforce such judgment filed after his discharge in bankruptcy.
Skeel, C. J., Silbert and Corrigan, JJ., concur.